764 So.2d 676 (2000)
Gary Emil MOORE, Petitioner,
v.
Michael W. MOORE, Secretary, Florida Department of Corrections, Respondent.
No. 1D99-2575.
District Court of Appeal of Florida, First District.
June 1, 2000.
Pro se, for Petitioner.
Louis A. Vargas, General Counsel; and Judy A. Bone, Assistant General Counsel, Tallahassee, for Respondent.
PER CURIAM.
The petitioner, Gary Emil Moore, filed a petition for writ of certiorari challenging *677 the trial court's 1999 order upholding the application of section 944.278, Florida Statutes (1997), to cancel 700 days of his provisional credits. He sought the restoration of these credits which, if done, would result in an earlier release from incarceration. Subsequently, the petitioner served a notice of supplemental authority citing to Donovan v. Moore, 755 So.2d 613 (Fla. 2000). A petition that goes to the length of confinement, rather than to the fact of confinement, is mooted by the inmate's release. See Hernandez v. Wainwright, 796 F.2d 389, 390 (11th Cir.1986). Having received notice from the respondent that the petitioner has satisfied his sentence and has been released from prison, we grant the respondent's motion to dismiss this certiorari action as moot. Deciding the issue of whether the petitioner was entitled to the 700 days' provisional credits would serve no useful purpose now. See, e.g., Haynes v. State, 621 So.2d 680 (Fla. 2d DCA 1993); Lee v. State, 230 So.2d 478 (Fla. 4th DCA 1970).
This appeal is DISMISSED as moot.
MINER, BENTON and BROWNING, JJ., CONCUR.